Citation Nr: 0639957	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  93-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether apportionment of the veteran's disability 
compensation in the amount of $100.00 monthly for the 
veteran's dependent child (M.S.) is appropriate.

(The issues of entitlement to service connection for service 
connection for skin rashes, an acquired psychiatric 
disability, osteoarthritis, prostate disability, 
cardiovascular disability, vision loss, a weight problem, 
shortening of the right leg, high cholesterol, and hepatitis 
C; entitlement to increased evaluations for polymyopathy 
involving the right ankle, left ankle, right hip, and left 
hip with a history of sarcoidosis; entitlement to extension 
of a temporary total evaluation for convalescence under the 
provisions of 38 C.F.R. § 4.30 beyond January 31, 2003; 
entitlement to special monthly compensation based on aid and 
attendance or housebound status; and, entitlement to waiver 
of recovery of overpayments of VA disability benefits in the 
original amounts of $200.00 and $1,713.00, to include whether 
the overpayments were properly created, will be the subject 
of separate Board decisions.)


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1974 to July 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a special apportionment decision dated in April 
2000 of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  Jurisdiction over the 
matter was transferred to the Manila, the Republic of the 
Philippines, RO during the pendency of the appeal.  

It is noted that this is a simultaneously contested claim, 
and that the appropriate due process requirements have been 
complied with.


FINDINGS OF FACT

1.  M.S. is the daughter of appellee and the veteran. 

2.  The veteran is currently receiving compensation for 
service-connected disabilities evaluated at a combined rating 
of 70 percent.

3.  Apportionment of the veteran's benefits in the amount of 
$100.00 a month in support of his daughter (M.S.) is 
reasonable and would not create undue hardship on the 
veteran.




CONCLUSION OF LAW

An apportionment of the veteran's VA monthly disability 
compensation benefits on behalf of his dependent daughter in 
the amount of $100.00 is appropriate.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Although not specifically addressing the apportionment 
statute (38 U.S.C.A. § 5307), the United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to claims predicated on chapter 53 of title 38 
of the U.S. Code, which concerns special provisions relating 
to VA benefits.  See Lueras v. Principi, 18 Vet.App. 435 
(2004); Barger v. Principi, 16 Vet.App. 132 (2002).  This 
does not, however, obviate the necessity of informing a 
claimant of the evidence necessary to substantiate a claim.  
See Barger.  This was accomplished in letters mailed to the 
veteran and the appellee in January 2000.  In its letter to 
the appellee, the RO specifically told her of the information 
she needed to submit to substantiate her claim, i.e., proof 
of marriage, birth records, and income information.  
Similarly, the RO's letter to the veteran asked him to 
provide pertinent financial information including monthly 
income from all sources, average monthly expenses, and 
average monthly expenses provided to dependents that did not 
reside with him.  These letters were mailed to the veteran 
and the appellee prior to the April 2000 special 
apportionment decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004)

The record also shows that the veteran and appellee were 
present for an informal hearing before a RO claims examiner 
in May 2001 wherein it is shown that the veteran clearly 
understood the nature of the issue on appeal.  Further, as 
indicated by the September 2000 Statement of the Case and 
June 2001 Supplemental Statement of the Case, the record 
shows that the veteran was provided with information as to 
why his claim to sever the apportionment continued to be 
denied. Thus, the duty to notify, as applied to a claim for 
apportionment benefits, was satisfied.

In addition, all assistance feasible on the part of VA in 
obtaining relevant evidence was provided to the veteran.  The 
RO obtained information from VA as to income received by the 
veteran and the appellee.  Updated financial information from 
the veteran and the appellee has been obtained.  Thus, the 
duty to assist, as it may be applied to an apportionment 
claim, was satisfied.  Neither the veteran nor the appellee 
are therefore prejudiced by the Board considering the merits 
of the claim in this decision.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the veteran is not residing with his spouse, or when the 
veteran's dependent children are not in his custody, all or 
any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  VA regulations provide for two 
types of apportionments. A "general" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that 
an apportionment may be paid if the veteran is not residing 
with his or her child and the veteran is not reasonably 
discharging his responsibility for the child's support.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451.  That regulation provides that, without 
regard to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his or her dependents on the basis of 
the facts of the individual case as long as it does not cause 
undue hardship to the other persons in interest.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  The special apportionment was apparently 
designed to provide for an apportionment in situations where 
a veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a 
"general" apportionment, but special circumstances exist 
which warrant giving "dependents" additional support. See, e. 
g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); 
cf. Vet. Reg. No. 6(c), 4 (June 1934).

The record reflects that the veteran has been in receipt of 
VA disability compensation for multiple disabilities with a 
combined disability evaluation of 70 percent since 1998.  He 
currently receives approximately $1,013.00 a month, which 
includes additional payments for his two daughters, both of 
whom are living apart from him with their respective mothers.  
The appellee is the mother of the veteran's daughter (M.S.), 
acting as custodian of the veteran's daughter.  The appellee 
and veteran were never married.  However, a paternity test 
dated in March 1998 confirmed that the veteran is M.S.'s 
father.  The veteran does not contend otherwise.

In December 1999, the appellee filed a request for an 
apportionment for the veteran's daughter, then approximately 
two years old.  She did not request a specific amount to be 
apportioned.  Rather, she included a list of the expenses 
that she had incurred over the previous 33 months.  

In January 2000, the veteran was notified of the request and 
asked to submit a financial status report.  The veteran 
responded that same month.  He indicated that his total 
monthly income of $1,089.00 was from Social Security and VA 
payments.  He reported that his total monthly expenses 
amounted to approximately $1,059.00, which resulted in a net 
monthly income of $30.00.

The appellee was also requested to complete a financial 
status report.  In this regard, she reported a total monthly 
income of $1,322.00, which included $110.00 that she received 
from the Social Security Administration for the dependent 
child of the veteran.  She reported that her monthly expenses 
were approximately $2,683.00, which exceeded her income by 
approximately $1,361.00.

The RO issued a special apportionment decision in April 2000 
granting an apportionment of the veteran's compensation 
benefits in the amount of $100.00 a month.  The RO noted that 
$100.00 a month was reasonable based on the amount the 
veteran was currently receiving for the child, the income and 
expenses of both parents, and the needs of the child.  The RO 
also observed that the monthly expenses of the appellee were 
far greater than that of the veteran, which was larger due to 
the expenses ($850.00) created by the child.

The veteran disagrees with the RO's decision.  He argues that 
the apportionment of his disability compensation is improper.  
As the State of Georgia had determined that he did not have 
to pay child support for his daughter (M.S.) because of his 
low income level, he maintains that it was improper for VA to 
make such a requirement.  The veteran also notes that the 
appellee already receives monthly payments of $110.00 for 
their daughter's support.  He argues that in light of this 
payment any additional payment in the form of an 
apportionment of his compensation would be providing child 
support twice and therefore unfair.  He contends that the 
appellee had a full-time job that brought her a good income.  
Finally, the veteran asserts that the payment of $100.00 a 
month would result in a financial hardship.  

Upon review of all the evidence, the Board finds that an 
apportionment of $100.00 a month of the veteran's 
compensation benefits in support of the veteran's daughter 
(M.S.) is reasonable.  Both parents have an obligation to 
support their daughter.  The award of approximately $110.00 
in Social Security benefits and $100.00 in VA benefits is not 
unreasonable for the support of a child.  Although the 
veteran has argued that such a payment would cause a 
hardship, this is not shown.  He has not indicated that any 
of his needs are not being met.  Indeed, in a financial 
status report received in March 2002, which included the 
payment to M.S. as well as another child, the veteran 
reported that his monthly expenses were being met by his 
income.  His January 2000 finance report included the 
expenses of car insurance payments, gas for his car, and 
toiletries, which amounted to approximately $319.00.  
Hardship contemplates an inability to pay for essentials such 
as food, clothing, shelter or medical expenses.  Such 
deprivations are not shown in this case. 

Specifically, the Board notes that under VA's own guidelines, 
an apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee, and ordinarily undue hardship is not recognized 
until more than 50 percent is apportioned.  In this case, the 
$100.00 amount monthly apportioned is well below the 20 
percent level of the veteran's compensation benefits.  The 
Board has noted the veteran's argument that child support has 
been fixed previously at the time of his State child support 
proceeding at the amount of the Social Security payment.  
However, VA is not bound by any such agreement in fixing the 
amount of the apportionment, but by the reasonable support 
needs of the dependent child based on the facts found.  VA is 
similarly not bound by any decision by the State of Georgia, 
which determined that the veteran was not obligated to pay 
child support.

Thus, the criteria for the assignment of a special 
apportionment have been met under 38 C.F.R. § 3.451 (2006).  
Accordingly, for the reasons stated above, the Board finds 
that the evidence supports the grant of an apportionment of 
$100.00 of the veteran's VA disability compensation.

                                                                         
(The Order follows on the next page.).






ORDER

An apportionment of the veteran's service-connected 
disability compensation benefits in the amount of $100.00 
monthly in support of his dependent daughter (M.S.) is 
proper; the appeal is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


